DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 lacks antecedent basis for “the milling assembly”.
In claim 32, “deactivatable in response to a signal from a bottom hole assembly system as defined claim 1 provided from the surface from either said user or said control system manually or as part of an automatic optimization system” is indefinite and confusing since it is unclear where the signal originates and travels to (from a user, from the bha, automatically generated from the surface and then to the bha and then to the FRT). This clause lacks clarity and needs to be reworded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16, 18, 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 20120261190 A1), hereinafter Kru, in light of Kruger (US 5679894 A).
With respect to claim 1, Kru discloses a coiled tubing bottom hole assembly system adapted for insertion into a borehole and determining parameters of interest within said borehole, the bottom hole assembly comprises a pressure sensor array (pgphs. 38, 42) at least one accelerometer (pgphs. 40, 46) for providing acceleration measurements near the bottom hole assembly indicative of at least one of vibration (pgph. 46), bit condition (pgph. 46), and translational parameters (pgph. 40), a sensor assembly  (48) for providing a measurement of weight-on-bit and applied torque (pgphs. 9, 38); and a data processor (computer in 50, pgphs. 39, 43-45) adapted to receive inputs from said pressure sensor array, said at least one accelerometer and said sensor assembly; said data processor configured for integrating said  pressure measurements, said acceleration measurements, said weight-on-bit measurements and torque measurements (pgphs. 39, 43, 44, 45); and said data processor being further configured for providing information associated with said measurements to a user or control system (39, 43, 44, 45, 47).
However, Kru fails to disclose the pressure sensor providing differential pressure measurements across the drilling assembly.
Nevertheless, Kruger discloses (col. 8 ll. 18-35)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the pressure sensors of Kruger in Kru in order to provide more detailed information regarding motor operation to further take steps to increase the efficiency of the drilling operation as taught by Kruger (col. 10 l. 58 – col. 11 l. 53).
With respect to claim 2, Kru further discloses wherein said data processor includes a feedback loop operable to maintain a desired weight-on-bit in response to measured parameters of interest (pgphs. 37, 41).
With respect to claim 3, While Kru is more focused on maintaining and adjusting WOB, Kruger discloses maintaining both torque and WOB at desired values using sensors and a controller, wherein said data processor includes a feedback loop to maintain a desired bit torque of a milling bit in operable communication with said bottom hole assembly system in response to measured parameters of interest (col. 11 ll. 1-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the pressure sensors of Kruger in Kru in order to provide more detailed information regarding motor operation to enable torque and WOB to be regulated by a controller to further take steps to increase the efficiency of the drilling operation and extend the motor life as taught by Kruger (col. 10 l. 58 – col. 11 l. 63).
With respect to claims 4-8, Kru discloses wherein said bottom hole assembly further comprises a bit advancement mechanism (30), wherein said bit advancement mechanism is controlled by said data processor (pgph. 39), wherein said bit advancement mechanism is actuated by a hydraulic circuit (shown in fig. 3, discussed in US 7854275 B2 incorporated by reference in Kru in pgph. 9), wherein said hydraulic 
With respect to claim 9, Kru discloses wherein said pressure sensor array further comprises at least one pressure transducer capable of measuring transient annular pressure of the borehole adjacent to the bottom hole assembly (pgph. 38).
With respect to claims 10 and 13, Kruger discloses wherein said pressure sensor array further comprises at least one pressure transducer capable of measuring transient circulation pressure of a fluid within the bottom hole assembly, wherein said fluid is the motive fluid (col. 8 ll. 18-35).
With respect to claim 11, Kru discloses wherein said parameters of interest are used to said adjust weight-on-bit (pgph. 39-41).
With respect to claim 12, Kru discloses said parameters of interest are used to adjust a fluid injection rate (pgph. 54).
With respect to claim 14, Kru discloses wherein said at least one accelerometer is multi-axis such that the parameters of at least bit condition, milling penetration rate and bit rotational speed may be inferred by means of data processing (pgph. 46, these conditions are capable of being inferred from multi-axis accelerometer data).
With respect to claim 16, Kru discloses wherein said data processor provides said information associated with said measurements in real time (pgphs. 39-41).
With respect to claim 18, Kruger discloses wherein said sensor assembly comprises at least one strain gauge, said strain gauge being adapted to measure axial load (col. 10 ll. 1-7).
With respect to claim 20, Kru discloses wherein said sensor assembly comprises at least one temperature gauge (pgph. 38).
With respect to claim 21, Kru discloses a method for optimizing milling parameters within the borehole when using a milling assembly in said borehole, said method comprising analyzing borehole conditions and adjusting the milling parameters including the steps of: obtaining information from a bottom hole assembly system as defined in claim 1, processing said information in real time using one or more of said data processors (computer in 50, pgph. 39), transmitting at least some of said information to surface (pgphs. 47-49); and, adjusting the milling parameters of interest in response to the borehole conditions (pgphs. 39-41).
With respect to claims 21-26, Kru discloses wherein said information is provided remotely from the bottom hole assembly in real time (pgphs. 39-41), wherein said information is provided to said control system so as to automate said milling parameters (pgphs. 39-41), a feedback loop configured for providing optimal milling parameters (pgphs. 39-41), wherein the information is displayed to said user or provided to said control system in real time (pgph. 39-41), wherein the information is displayed to said user or provided to said control system with a delay (pgphs. 47-49).
With respect to claim 27, Kru discloses wherein said milling parameters consist of applied axial force (pgph. 41), bit rotational speed (pgph. 10), motive fluid flow rate through the milling assembly (pgph. 54), motive fluid pressure (pgph. 54), borehole pressure (pgph., 54), and advancement rate of a bit (pgph. 9).
With respect to claim 28, Kru discloses wherein said advancement rate of the bit is regulated by a bit advancement mechanism (pgphs. 39-41, 56).
With respect to claim 29, Kru discloses wherein the bit advancement mechanism is actuated by hydraulic pressure acting on a piston and wherein the hydraulic pressure is regulated by the feedback loop (fig. 3, pgphs. 39-41, discussed in US 7854275 B2 incorporated by reference in Kru in pgph. 9).
With respect to claim 30, Kru discloses wherein the bit advancement mechanism is further regulated a hydraulic pump module (surface pump).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kru and Kruger as applied to claim 1 above, and further in view of Wicks (US 20130186619 A1).
With respect to claim 15, Kru fails to disclose a gyroscope. Nevertheless, Wicks discloses that vibration sensors can be accelerometers and gyroscopes (pgph. 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used gyroscopes as the accelerometers or in addition to the accelerometers in Kru as taught by Wicks (pgph. 61, if applicant disagrees that the tri-axial accelerometers of Kru constitute a gyroscope), since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kru and Kruger as applied to claim 1 above, and further in view of Kumar (US 20130213129 A1).
With respect to claims 17 and 19, Kruger discloses an axial strain gauge (col. 10 ll. 1-10) but Kru and Kruger fail to disclose a gyroscope a torsional strain gage. 
Nevertheless, Kumar discloses including an axial and torsional strain gauge (pgph. 27)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included an axial and torsional strain gauge in Kru as taught by Kumar (pgph. 27) in order to be able to estimate torque at various locations on the string (pgph. 27, Kumar) and since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kru and Kruger as applied to claim 28 above, and further in view of Fincher (US 20010045300 A1).
With respect to claims 31, Kru fails to disclose an electrically operated linear actuator. 
Nevertheless, Fincher discloses that an electrically powered actuator is an obvious substitution for a hydraulically actuated actuator for a device that adjusts WOB in CT drilling (pgph. 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used an electrically powered linear actuator for the AST (30) instead of the Hydraulically powered on in Kru as taught by Fincher since Fincher discloses that these are obvious variants (pgph. 17) and therefore this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kru and Kruger as applied to claim 1 above, and further in view of Harrigan (US 20140174726 A1).
With respect to claims 31, Kru fails to disclose a friction reducing tool as claimed. 
Nevertheless, Harrigan discloses a friction reducing tool (172) adapted for conveying in a borehole (final line,  pgph. 54) wherein the friction reducing tool: produces vibrations in response to a motive fluid flow therethrough (pgph. 54); and is activatable and deactivatable in response to a signal from a bottom hole assembly system as defined claim 1 provided from the surface from either said user or said control system manually or as part of an automatic optimization system (pgph. 54, usable with the CCS 50 of Kru).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the tool 172 of Harrigan in order to reduce friction and increase the reach of a coiled tubing drilling apparatus of Kru as taught by Harrigan (pgph. 33, pgphs. 53, 54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130186619 A1 also discloses a motive flow vibrator for CT drilling. US 20020007971 A1 also discloses hydraulically or electrically powered tractors.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/21/2021